DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/21 has been entered.
 
				Claim Status
Claims 1, 2, 4, 7-9, 11, 13-16, 19-36 are pending and claims 3, 5, 6, 10, 12, 17, 18, and 23 are cancelled.

Claim Objections
Claim 22 is objected to because of the following informalities:  Please correct spelling of “soled”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 7-11, 13-16, and 19-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, “wherein a nanopore of said plurality of nanopores” is unclear. Specifically, applicants do not clarify whether each of the nanopores includes the recited features, or whether only a singular nanopore (the recited “a nanopore”) has the recited features. What is happening to the other compores? Is the same thing happening or a different method? Should a nanopore refer to each of the nanopores of the compore? Please clarify?

Regarding Claim 1, “a compore” is unclear because there are a plurality of compores. Specifically, applicants do not clarify whether each of the compores is required to include a plurality of nanopores or not. If not, then it is unclear what structure the other compores are defined by if not a plurality of nanopores. Is the same thing or different method happening at each compore? Does Applicant mean “each compore” instead of “a compore”? Please clarify.

Regarding Claim 4, the limitation “the method of claim 3” lacks antecedent basis. Claim 3 is cancelled. Please correct dependency.

Regarding Claims 4 and 7, “said one or more electrodes” is unclear and indefinite. Electrodes was not previously cited. Which electrodes are these and what is the arrangement of the one or more electrodes relative to a single compore and the plurality of nanopores?

Regarding Claim 7, the limitation “the method of claim 3” lacks antecedent basis. Claim 3 is cancelled. Please correct dependency.

Regarding Claim 11, “traversing through plurality of compores” is unclear. Is the nucleotide traversing the compore or the nanopore? Please clarify.

Regarding Claim 13, “wherein a nanopore of said plurality of nanopores” is unclear. Specifically, applicants do not clarify whether each of the nanopores includes the recited features, or whether only a singular nanopore (the recited “a nanopore”) has the recited features. What is happening to the other compores? Is the same thing happening or a different method? Should a nanopore refer to each of the nanopores of the compore? Please clarify?

Claim 13, “a compore” is unclear because there are a plurality of compores. Specifically, applicants do not clarify whether each of the compores is required to include a plurality of nanopores or not. If not, then it is unclear what structure the other compores are defined by if not a plurality of nanopores. Is the same thing or different method happening at each compore? Does Applicant mean “each compore” instead of “a compore”? Please clarify.

Regarding Claim 22, “said nanopore comprises a sloped sidewall or said compore comprises a soled sidewall, and wherein when said nanopore comprises said sloped sidewall, said probe molecule is immobilized to said sloped sidewall of said nanopore” is unclear and indefinite? Is the sloped sidewall on a single nanopore and in a single compore or in all nanopores within the single compore or a single nanopore within the plurality of compores? Please clarify.

Regarding Claim 22, “said compore comprises a soled sidewall” is unclear and indefinite. If the compore is a series of nanopores, where does the does the compore have a soled sidewall? How is this relevant to the method and the detection of the nucleic acid being fixed in the sidewall or is the nucleic acid bound to the sidewall of the compore? Please clarify.

Regarding Claim 22, the limitation with “or” is unclear since the limitation continues with wherein when said nanopore comprises said sloped sidewall. This is 

Regarding Claim 24, “wherein a nanopore of said plurality of nanopores” is unclear. Specifically, applicants do not clarify whether each of the nanopores includes the recited features, or whether only a singular nanopore (the recited “a nanopore”) has the recited features. What is happening to the other compores? Is the same thing happening or a different method? Should a nanopore refer to each of the nanopores of the compore? Please clarify?

Regarding Claim 24, “a compore” is unclear because there are a plurality of compores. Specifically, applicants do not clarify whether each of the compores is required to include a plurality of nanopores or not. If not, then it is unclear what structure the other compores are defined by if not a plurality of nanopores. Is the same thing or different method happening at each compore? Does Applicant mean “each compore” instead of “a compore”? Please clarify.

Regarding Claims 28, 31, and 34, “a pair of electrodes corresponding to said compore” is unclear and indefinite. Is this the same for each of the plurality of compores or only a single compore has a pair of electrodes and the others do not? Please clarify.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 7, 8, 9, 13, 14, 15, 16, 19, 20, 21, 22, 24-36 are rejected under 35 U.S.C. 103 as being unpatentable over Leburton (US Pub 2019/0383789), in view of Akahori (US Pub 2017/0268054).

Regarding Claim 1, Leburton teaches a method for detecting a target nucleic acid molecule, comprising: (a) providing a nanosensor chip comprising a plurality of compores, wherein a compore of said plurality of compores comprises a plurality of nanopores, wherein a nanopore of said, which probe molecule has binding specificity to said target nucleic acid molecule; (b) directing a solution containing or suspected of containing said target nucleic acid molecule to said nanosensor chip to permit said 
Leburton is silent to plurality of nanopores comprises a probe molecule immobilized thereto.
Akahori teaches in the related art of a biomolecule and a nanopore. [0093], In the process in which the biomolecule-immobilized probe 107 is driven upward along the z-axis by the drive mechanism 105, the sequence information on the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a portion of the probe molecule of Leburton to be immobilized to the nanopore, as taught by Akahori, in order to allow for a free end of the molecule and an immobilized end of the molecule, as taught by Akahori in [0004] and immobiliizing a probe is used to increase the precision of the DNA translocation control and achieve single-base resolution, as taught by Akahori, in [0010]. 
	

Regarding Claim 2, modified Leburton teaches the method of claim 1, wherein said target nucleic acid molecule is a ribonucleic acid (RNA) molecule, or deoxyribonucleic acid (DNA) molecule (Leburton teaches [0011] two dsDNA).  

	Regarding Claim 4, modified Leburton teaches the method of claim 3, further comprising using said one or more electrodes to apply an electric field across said plurality of compores, and wherein said electric field modulates an interaction between said target nucleic acid molecule and said probe molecule (Leburton teaches 

Regarding Claim 7, modified Leburton teaches the method of claim 3, further comprising using said one or more electrodes to measure said output (Leburton teaches [0013] FIG. 7 relates to a schematic representation, according to an embodiment, of a massively parallel arrangement of an array of 2D nanopore membranes (two of which have been labelled as 711, 712) grown on a dielectric substrate 714 (this arrangement provides concurrent detection of multiple DNAs through a multi-pore system using sheet currents). Also labelled in this FIG. are two sets of electrodes—716A,716B 

Regarding Claim 8, modified Leburton teaches the method of claim 1, wherein (c) is performed in a presence of one or more blocked or clogged nanopores of said plurality of nanopores (Leburton teaches [0037] For case (i), the total ionic current, which is the sum of the individual ionic current through each nanopore is shown in FIG. 5B (column “i”, top row). FIG. 5B (column “i”, bottom row) depicts the transverse electronic sheet current obtained separately for each nanopore membrane, providing distinct current traces for the translocation event. Though the blocking ionic current signal indicates nanopores are obstructed by DNA (by comparing the magnitude of blockade current with the open-pore current), the blocking ionic current signal is, however, unable to detect the individual DNA that translocated through the pores, as it only displays the overall event through the two pores. On the contrary, because of the individual electric connections across each g-QPC membrane of this embodiment, the 

Regarding Claim 9, modified Leburton teaches the method of claim 1, wherein said probe molecule is configured to reversibly bind to said target nucleic acid molecule (Leburton teaches FIG. 5B, the total ionic current is shown as the lighter, “background” trace, and the average ionic current is shown as the darker trace). As seen, case “i” is when both dsDNA translocate together in two nanopores, case “ii” is when a dsDNA translocation through one of nanopore occurs with a time offset resulting in an overlap between the events on time scale. When the probe molecule is not bound, the DNA can translocate through the nanopore.). 

Regarding Claim 13, Leburton teaches a method for detecting a first target nucleic acid molecule and a second target nucleic acid molecule, comprising: (a) providing a nanosensor chip comprising a plurality of compores, wherein a compore of said plurality of compores comprises a plurality of nanopores, wherein a first nanopore of said plurality of nanopores comprises a first probe molecule, which first probe molecule has binding specificity to said first target nucleic acid molecule, and wherein a second nanopore of said plurality of nanopores comprises a second probe molecule, which second probe molecule has binding specificity to said second target nucleic acid molecule, wherein said first target nucleic acid molecule and said first probe molecule bind under different conditions from said second target nucleic acid molecule and said second probe molecule; (b) directing a solution containing or suspected of containing said first target nucleic acid molecule or said second target nucleic acid molecule to said 

Akahori teaches in the related art of a biomolecule and a nanopore. [0093], In the process in which the biomolecule-immobilized probe 107 is driven upward along the z-axis by the drive mechanism 105, the sequence information on the biomolecule 108 moving in the nanopore 112 can be read. While a free end, which is not immobilized, of the biomolecule 108 is located in the potential gradient 201 around the nanopore after having come out of the nanopore 112, the biomolecule 108 receives forces in opposite directions from both the biomolecule-immobilized probe 107 and the potential gradient 201 around the nanopore, and thus is elongated. The upper right view in FIG. 19 shows the relationship among the biomolecule-immobilized probe 107, the biomolecule 108, and the nanopore device 101 at that time. See [0098]. [0098] The lower surface of the biomolecule-immobilized probe 107 has a plurality of biomolecules 108 bound thereto. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a portion of a first probe molecule and a second probe molecule of Leburton to be immobilized to the nanopore, as taught by Akahori, in order to allow for a free end of the molecule and an immobilized end of the molecule, as taught by Akahori in [0004] and immobiliizing a probe is used to increase the precision of the DNA translocation control and achieve single-base resolution, as taught by Akahori, in [0010]. 

Claim 14, modified Leburton teaches the method of claim 13, wherein said solution comprises a plurality of different target nucleic acid molecules which comprises target nucleic acid molecules other than said first target nucleic acid molecule and said second target nucleic acid molecule. (Leburton teaches [0011] two dsDNA)  

Regarding Claim 15, modified Leburton teaches the method of claim 13, further comprising applying a voltage across said compore (Leburton teaches [0013] FIG. 7 relates to a schematic representation, according to an embodiment, of a massively parallel arrangement of an array of 2D nanopore membranes (two of which have been labelled as 711, 712) grown on a dielectric substrate 714 (this arrangement provides concurrent detection of multiple DNAs through a multi-pore system using sheet currents). Also labelled in this FIG. are two sets of electrodes—716A,716B and 718A,718B. [0014] FIGS. 8A and 8B relate to an open-pore MD model according to an embodiment. More particularly, FIG. 8A shows a schematic illustration of an open-pore MD model with 2.6 nm and 3.6 nm diameter nanopores. The nanopores go through graphene membranes 811, 812 and are aligned with corresponding holes in dielectric 813 (in this example, Si.sub.3N.sub.4). Further, FIG. 8B shows ionic current traces measured across each nanopore (“pore-1” and “pore-2”). The sum of the two individual currents calculated by creating a virtual box for each nanopore membrane (“pore-1+pore-2”) is equal to the total current calculated for the whole system if one set of electrodes were used for obtaining the ionic current signal (see the trace labelled “total”).).  

Regarding Claim 16, modified Leburton teaches the method of claim 16, wherein said voltage varies over time, and wherein (c) further comprises measuring said voltage or a change thereof (Leburton teaches [0013] FIG. 7 relates to a schematic representation, according to an embodiment, of a massively parallel arrangement of an array of 2D nanopore membranes (two of which have been labelled as 711, 712) grown on a dielectric substrate 714 (this arrangement provides concurrent detection of multiple DNAs through a multi-pore system using sheet currents). Also labelled in this FIG. are two sets of electrodes—716A,716B and 718A,718B. [0014] FIGS. 8A and 8B relate to an open-pore MD model according to an embodiment. More particularly, FIG. 8A shows a schematic illustration of an open-pore MD model with 2.6 nm and 3.6 nm diameter nanopores. The nanopores go through graphene membranes 811, 812 and are aligned with corresponding holes in dielectric 813 (in this example, Si.sub.3N.sub.4). Further, FIG. 8B shows ionic current traces measured across each nanopore (“pore-1” and “pore-2”). The sum of the two individual currents calculated by creating a virtual box for each nanopore membrane (“pore-1+pore-2”) is equal to the total current calculated for the whole system if one set of electrodes were used for obtaining the ionic current signal (see the trace labelled “total”).)   

Regarding Claim 19, modified Leburton teaches the method of claim 13, wherein said different conditions comprise a different electric field being applied across said compore (Leburton teaches [0013] FIG. 7 relates to a schematic representation, according to an embodiment, of a massively parallel arrangement of an array of 2D nanopore membranes (two of which have been labelled as 711, 712) grown on a 

Regarding Claim 20, modified Leburton teaches the method of claim 13, wherein said first probe molecule or said second probe molecule independently comprise a nucleic acid molecule, a polymer, or an oligonucleotide (Leburton teaches [0058] As seen in this FIG. 13, step 1302 comprises obtaining a first electrical characteristic associated with a first translocation of a first biomolecule (such as DNA or RNA).  Next, step 1304 comprises obtaining a second electrical characteristic associated with a second translocation of a second biomolecule (such as DNA or RNA).  

Regarding Claim 21, modified Leburton teaches the method of claim 1, wherein said output averages out variation in a concentration of said target nucleic acid 

Regarding Claim 22, modified Leburton teaches the method of claim 1, wherein said probe molecule is immobilized to said sloped sidewall of said nanopore (See teachings of modified Leburton of claim 1 above).
 Modified Leburton is silent to wherein said nanopore comprises a sloped sidewall or said compore comprises a soled sidewall.
In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (Claim was directed to an advertising display device comprising a bottle and a hollow member in the shape of a human figure from the waist up which was adapted to fit over and cover the neck of the bottle, wherein the hollow member and the bottle together give the impression of a human body. Appellant argued that certain limitations in the upper part of the body, including the arrangement of the arms, were not taught by the prior art. The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.). See MPEP 2144.04 I.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the sidewall of the nanopore in the device of Leburton to be sloped in order to allow for a larger entry space for the free end of the probe molecule.  
	

	Regarding Claim 24, Leburton teaches a method for detecting a target molecule, comprising: (a) providing a nanosensor chip comprising a plurality of compores, wherein a compore of said plurality of compores comprises a plurality of nanopores, which probe molecule has binding specificity to said target molecule; (b) directing a solution containing or suspected of containing said target molecule to said nanosensor chip to permit said target molecule to bind to said probe molecule; (c) measuring simultaneously from said plurality of nanopores of said compore current signals or change thereof to generate an aggregate current or change thereof as an output, wherein said aggregate current or change thereof is indicative of said target molecule 
Leburton is silent to wherein a nanopore of said plurality of nanopores comprises a probe molecule immobilized thereto.
Akahori teaches in the related art of a biomolecule and a nanopore. [0093], In the process in which the biomolecule-immobilized probe 107 is driven upward along the z-axis by the drive mechanism 105, the sequence information on the biomolecule 108 moving in the nanopore 112 can be read. While a free end, which is not immobilized, of the biomolecule 108 is located in the potential gradient 201 around the nanopore after having come out of the nanopore 112, the biomolecule 108 receives forces in opposite directions from both the biomolecule-immobilized probe 107 and the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a portion of the probe molecule of Leburton to be immobilized to the nanopore, as taught by Akahori, in order to allow for a free end of the molecule and an immobilized end of the molecule, as taught by Akahori in [0004] and immobiliizing a probe is used to increase the precision of the DNA translocation control and achieve single-base resolution, as taught by Akahori, in [0010]. 

	Regarding Claim 25, modified Leburton teaches the method of claim 24, wherein (c) is performed in a presence of one or more blocked or clogged nanopores of said plurality of nanopores (Leburton teaches [0037] For case (i), the total ionic current, which is the sum of the individual ionic current through each nanopore is shown in FIG. 5B (column “i”, top row). FIG. 5B (column “i”, bottom row) depicts the transverse electronic sheet current obtained separately for each nanopore membrane, providing distinct current traces for the translocation event. Though the blocking ionic current signal indicates nanopores are obstructed by DNA (by comparing the magnitude of blockade current with the open-pore current), the blocking ionic current signal is, however, unable to detect the individual DNA that translocated through the pores, as it only displays the overall event through the two pores. On the contrary, because of the individual electric connections across each g-QPC membrane of this embodiment, the 

	Regarding Claim 26, modified Leburton teaches the method of claim 24, further comprises detecting a concentration of said target molecule based on said output (Leburton teaches [0037] because of the individual electric connections across each g-QPC membrane of this embodiment, the transverse electronic sheet current has the ability to detect individual translocation through each pore.).  

	Regarding Claim 27, modified Leburton teaches the method of claim 24, wherein said target molecule comprises antibodies, antibody analogs, proteins, aptamers, polymers, contaminants, or nanobodies (Leburton teaches the first characteristic is a first electrical characteristic; the second characteristic is a second electrical characteristic; the first biomolecule comprises a first DNA strand, a first RNA strand, or a first protein; and the second biomolecule comprises a second DNA strand, a second RNA strand, or a second protein. See Claim 13.).  

	Regarding Claim 28, modified Leburton teaches the method of claim 1, further comprising using a pair of electrodes corresponding to said compore to perform said measuring (Leburton teaches [0013] FIG. 7 relates to a schematic representation, according to an embodiment, of a massively parallel arrangement of an array of 2D nanopore membranes (two of which have been labelled as 711, 712) grown on a dielectric substrate 714 (this arrangement provides concurrent detection of multiple DNAs through a multi-pore system using sheet currents). Also labelled in this 

	Regarding Claim 29, modified Leburton teaches the method of claim 1, wherein said aggregate current or change thereof is a single output (Leburton teaches [0013] FIG. 7 relates to a schematic representation, according to an embodiment, of a massively parallel arrangement of an array of 2D nanopore membranes (two of which have been labelled as 711, 712) grown on a dielectric substrate 714 (this arrangement provides concurrent detection of multiple DNAs through a multi-pore system using sheet currents). Also labelled in this FIG. are two sets of electrodes—716A,716B and 718A,718B. [0014] FIGS. 8A and 8B relate to an open-pore MD model according to an embodiment. More particularly, FIG. 8A shows a schematic illustration of an open-pore MD model with 2.6 nm and 3.6 nm diameter nanopores. The nanopores go through graphene membranes 811, 812 and are aligned with corresponding holes in dielectric 813 (in this example, Si.sub.3N.sub.4). Further, FIG. 8B shows ionic current 

Regarding Claim 30, modified Leburton teaches the method of claim 1, further comprising, during (c), measuring said aggregate current or change thereof during a binding of said nucleic acid molecule to said probe (Leburton teaches [0013] FIG. 7 relates to a schematic representation, according to an embodiment, of a massively parallel arrangement of an array of 2D nanopore membranes (two of which have been labelled as 711, 712) grown on a dielectric substrate 714 (this arrangement provides concurrent detection of multiple DNAs through a multi-pore system using sheet currents). Also labelled in this FIG. are two sets of electrodes—716A,716B and 718A,718B. [0014] FIGS. 8A and 8B relate to an open-pore MD model according to an embodiment. More particularly, FIG. 8A shows a schematic illustration of an open-pore MD model with 2.6 nm and 3.6 nm diameter nanopores. The nanopores go through graphene membranes 811, 812 and are aligned with corresponding holes in dielectric 813 (in this example, Si.sub.3N.sub.4). Further, FIG. 8B shows ionic current traces measured across each nanopore (“pore-1” and “pore-2”). The sum of the two individual currents calculated by creating a virtual box for each nanopore membrane (“pore-1+pore-2”) is equal to the total current calculated for the whole system if one set 

Regarding Claim 31, modified Leburton teaches the method of claim 13, further comprising using a pair of electrodes corresponding to said compore to perform said measuring (Leburton teaches [0013] FIG. 7 relates to a schematic representation, according to an embodiment, of a massively parallel arrangement of an array of 2D nanopore membranes (two of which have been labelled as 711, 712) grown on a dielectric substrate 714 (this arrangement provides concurrent detection of multiple DNAs through a multi-pore system using sheet currents). Also labelled in this FIG. are two sets of electrodes—716A,716B and 718A,718B. [0014] FIGS. 8A and 8B relate to an open-pore MD model according to an embodiment. More particularly, FIG. 8A shows a schematic illustration of an open-pore MD model with 2.6 nm and 3.6 nm diameter nanopores. The nanopores go through graphene membranes 811, 812 and are aligned with corresponding holes in dielectric 813 (in this example, Si.sub.3N.sub.4). Further, FIG. 8B shows ionic current traces measured across each nanopore (“pore-1” and “pore-2”). The sum of the two individual currents calculated by creating a virtual box for each nanopore membrane (“pore-1+pore-2”) is equal to the total current calculated for the whole system if one set of electrodes were used for obtaining the ionic current signal (see the trace labelled “total”).)

Regarding Claim 32, modified Leburton teaches the method of claim 13, wherein said aggregate current or change thereof is a single output (Leburton teaches 

Regarding Claim 33, modified Leburton teaches the method of claim 13, further comprising, during (c), measuring said aggregate current or change thereof during a binding of said nucleic acid molecule to said probe (Leburton teaches [0013] FIG. 7 relates to a schematic representation, according to an embodiment, of a massively parallel arrangement of an array of 2D nanopore membranes (two of which have been labelled as 711, 712) grown on a dielectric substrate 714 (this arrangement provides concurrent detection of multiple DNAs through a multi-pore system using sheet 

Regarding Claim 34, modified Leburton teaches the method of claim 24, further comprising using a pair of electrodes corresponding to said compore to perform said measuring (Leburton teaches [0013] FIG. 7 relates to a schematic representation, according to an embodiment, of a massively parallel arrangement of an array of 2D nanopore membranes (two of which have been labelled as 711, 712) grown on a dielectric substrate 714 (this arrangement provides concurrent detection of multiple DNAs through a multi-pore system using sheet currents). Also labelled in this FIG. are two sets of electrodes—716A,716B and 718A,718B. [0014] FIGS. 8A and 8B relate to an open-pore MD model according to an embodiment. More particularly, FIG. 8A shows a schematic illustration of an open-pore MD model with 2.6 nm and 3.6 nm diameter nanopores. The nanopores go through graphene 

Regarding Claim 35, modified Leburton teaches the method of claim 24, wherein said aggregate current or change thereof is a single output (Leburton teaches [0013] FIG. 7 relates to a schematic representation, according to an embodiment, of a massively parallel arrangement of an array of 2D nanopore membranes (two of which have been labelled as 711, 712) grown on a dielectric substrate 714 (this arrangement provides concurrent detection of multiple DNAs through a multi-pore system using sheet currents). Also labelled in this FIG. are two sets of electrodes—716A,716B and 718A,718B. [0014] FIGS. 8A and 8B relate to an open-pore MD model according to an embodiment. More particularly, FIG. 8A shows a schematic illustration of an open-pore MD model with 2.6 nm and 3.6 nm diameter nanopores. The nanopores go through graphene membranes 811, 812 and are aligned with corresponding holes in dielectric 813 (in this example, Si.sub.3N.sub.4). Further, FIG. 8B shows ionic current traces measured across each nanopore (“pore-1” and “pore-2”). The sum of the two individual currents calculated by creating a virtual box for each nanopore membrane (“pore-1+pore-2”) is equal to the total current calculated for the whole system if one set 

Regarding Claim 36, modified Leburton teaches the method of claim 24, further comprising, during (c), measuring said aggregate current or change thereof during a binding of said target molecule to said probe (Leburton teaches [0013] FIG. 7 relates to a schematic representation, according to an embodiment, of a massively parallel arrangement of an array of 2D nanopore membranes (two of which have been labelled as 711, 712) grown on a dielectric substrate 714 (this arrangement provides concurrent detection of multiple DNAs through a multi-pore system using sheet currents). Also labelled in this FIG. are two sets of electrodes—716A,716B and 718A,718B. [0014] FIGS. 8A and 8B relate to an open-pore MD model according to an embodiment. More particularly, FIG. 8A shows a schematic illustration of an open-pore MD model with 2.6 nm and 3.6 nm diameter nanopores. The nanopores go through graphene membranes 811, 812 and are aligned with corresponding holes in dielectric 813 (in this example, Si.sub.3N.sub.4). Further, FIG. 8B shows ionic current traces measured across each nanopore (“pore-1” and “pore-2”). The sum of the two individual currents calculated by creating a virtual box for each nanopore membrane (“pore-1+pore-2”) is equal to the total current calculated for the whole system if one set of electrodes were used for obtaining the ionic current signal (see the trace labelled “total”).)

				Additional References 
The prior art of Ju (US Pub 20150119259) teaches a plurality of nanopores in an array [0188] Yet another implementation of the invention using a compact measurement .

Response to Arguments
Applicant’s arguments, see pages 9-12 filed 11/15/21, with respect to the rejection(s) of claim(s) under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Leburton (US Pub 2019/0383789). Examiner notes arguments appear to start in the middle with page 9 being the first page of arguments.

First, Applicant argues on page 9 regarding the prior art of Karimirad. Applicant argues on pages 9 and 10 regarding the reference of Leburton (Applicant found on updating search for AFCP 2.0) that Leburton describes a voltage applied across the whole system forces the dsDNA strads to translocate through the nanopore which is 
In response, Examiner notes a new rejection is made in light of the amendment. There are additional 112b rejections so that Applicant can clarify the method claimed. Applicant may also specify the arrangement of the electrodes as related to both the plurality of compores and the plurality of nanopores as well as the individual compore and the individual nanopores. Applicant may also specify in arguments that there is no translocation of the nucleic acid or rather that the nucleic acid is fixed and does not translocate.  Further, Applicant may specify that the entire probe molecule is fixed and the measurement is taken of a fixed portion of the probe molecule.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798